UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4174


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHAKIRIS LAGEORGE RAMSEY, a/k/a Chakiris Legeorge Ramsey,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:07-cr-00050-RLV-DSC-5)


Submitted:   June 9, 2011                     Decided:   June 17, 2011


Before WILKINSON and    NIEMEYER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph   R.  Conte,   LAW OFFICES    OF  J.R.   CONTE,  P.L.L.C.,
Washington, D.C., for Appellant.    Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Chakiris Lageorge Ramsey appeals his conviction after

a guilty plea and 147-month sentence for one count of conspiracy

to possess with intent to distribute a quantity of cocaine and

cocaine       base    in   violation     of    21     U.S.C.     §§ 841(b)(1)(A),     846

(2006);      one     count   of   possession         with    intent    to   distribute   a

quantity of cocaine base in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(C) (2006); and one count of using and carrying a firearm

during and in relation to a drug trafficking crime in violation

of 18 U.S.C. § 924(c)(1) (2006).                    On appeal, counsel for Ramsey

has filed a brief in accordance with Anders v. California, 386

U.S. 738 (1967), certifying that there are no meritorious issues

for appeal but questioning whether the district court complied

with    the    mandates      of   Fed.    R.       Crim.    P.   11,   whether   Ramsey’s

sentence was reasonable, whether Ramsey executed a valid waiver

of     his    appellate       rights,      and       whether      trial     counsel   was

ineffective.          The Government has elected not to file a brief,

and although Ramsey was notified of his right to file a pro se

supplemental brief, he has not done so.                      We affirm.



                                  I.     Appeal Waiver

               Counsel argues in the Anders brief that Ramsey validly

waived his right to appeal.                   The Government, however, has not

filed a brief in this court invoking the appellate waiver or

                                               2
moved to dismiss this appeal.                  Thus, despite the existence of an

appeal    waiver,       this     court    will        conduct     the     required       Anders

review.     See United States v. Poindexter, 492 F.3d 263, 271

(4th Cir. 2007) (noting that if the government does nothing in

response to an Anders brief in a case where the appellant has

waived his right to appeal, the court will perform the required

Anders review); see also United States v. Metzger, 3 F.3d 756,

757-58 (4th Cir. 1993) (holding that the government’s failure to

assert an appeal waiver as a bar to the appeal constitutes a

waiver of reliance on the appeal waiver).



                    II.    Adequacy of the Rule 11 Hearing

            Because Ramsey did not move in the district court to

withdraw his guilty plea, any error in the Rule 11 hearing is

reviewed for plain error.                United States v. Martinez, 277 F.3d

517, 525-26 (4th Cir. 2002).                  To establish plain error, he “must

show:      (1)    an    error    was     made;       (2)    the   error    is    plain;     and

(3) the error affects substantial rights.”                              United States v.

Massenburg,       564     F.3d    337,        342-43       (4th Cir. 2009)           (reviewing

unpreserved Rule 11 error).                   “The decision to correct the error

lies     within        [this     court’s]           discretion,     and      [the        court]

exercise[s] that discretion only if the error seriously affects

the     fairness,       integrity        or     public       reputation         of    judicial



                                                3
proceedings.”        Id. at 343 (internal quotation marks omitted).

The defendant bears the burden of showing plain error.

              We have reviewed the record and find no error.                          The

district court went to some length to explain how the sentence

would   be    calculated       and    the   rights     that   Ramsey     abandoned     by

pleading guilty, and to establish a factual basis for the plea.

Because Ramsey’s plea was knowing, voluntary, and supported by

an    adequate     factual      basis,      we   conclude     that     the    plea    was

properly accepted by the district court.



                                     III.   Sentence

              Ramsey’s original advisory Guidelines range was 168 to

210   months,      plus    a   mandatory       five    year   consecutive      sentence

pursuant      to   18     U.S.C.     § 924(e)     (2006),     because        Ramsey   was

convicted of violating 18 U.S.C. § 924(c)(1).                        The Government

moved   for    a    downward       departure     due    to    Ramsey’s       substantial

assistance.        The court granted the motion, and Ramsey’s revised

advisory Guidelines range was 108 to 135 months plus the five

year mandatory consecutive sentence.                   The district court imposed

a sentence of eighty-seven months plus five years, for a total

of 147 months — significantly below the low end of Ramsey’s

revised advisory Guidelines range.

              An    appellate          court      reviews       a    sentence         for

reasonableness under an abuse-of-discretion standard.                           Gall v.

                                             4
United States, 552 U.S. 38, 51 (2007).                        This review requires

consideration        of        both    the         procedural     and      substantive

reasonableness of a sentence.                Id.    First, the court must assess

whether the district court properly calculated the Guidelines

range, considered the § 3553(a) factors, analyzed any arguments

presented     by     the   parties,          and    sufficiently     explained         the

selected sentence.         Id. at 49-50; see United States v. Lynn, 592

F.3d 572, 576 (4th Cir. 2010) (“[A]n individualized explanation

must accompany every sentence.”); United States v. Carter, 564

F.3d 325, 330 (4th Cir. 2009) (same).                    An extensive explanation

is not required as long as the appellate court is satisfied

“‘that   [the      district        court]        has    considered      the     parties’

arguments    and     has   a    reasoned      basis     for   exercising       [its]    own

legal decisionmaking authority.’”                   United States v. Engle, 592

F.3d 495, 500 (4th Cir.) (quoting Rita v. United States, 551

U.S. 338, 356 (2007)), cert. denied, 131 S. Ct. 165 (2010).

             While    we    note      that    the      district   court       imposed    a

sentence with little to no explanation, we decline to notice the

error.   Counsel, in the Anders brief, recognizes that the court

did not explain its sentence, but nevertheless suggests that the

sentence should be affirmed.             We have independently reviewed the

record, and we agree.             Ramsey received a significant departure

from   his   original      Guidelines         range     and   received     a    sentence

nearly two years less than the low end of his revised Guidelines

                                             5
range.     In these circumstances, we conclude that the sentence

was procedurally reasonable.

               Turning       to     the     substantive       reasonableness           of     the

sentence, this court presumes on appeal that a sentence within a

properly       calculated         Guidelines        range     is     reasonable.         United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).                                    Ramsey’s

sentence       was   considerably           lower    than    his     advisory     Guidelines

range.     To the extent that the Anders brief seeks review of the

extent of the downward departure, this court lacks jurisdiction

to hear such a claim.                 United States v. Hill, 70 F.3d 321, 324

(4th Cir. 1994).             Accordingly,        the      sentence     was    substantively

reasonable.



                     IV.    Ineffective Assistance of Counsel

               Counsel       next     addresses          whether     trial    counsel          was

ineffective.           Claims         of    ineffective       assistance         of     counsel

generally are not cognizable on direct appeal.                            United States v.

King, 119 F.3d 290, 295 (4th Cir. 1997).                           Rather, to allow for

adequate development of the record, a defendant generally must

bring    his    claims      in    a    28    U.S.C.A.       § 2255    (West     Supp.        2010)

motion.         Id.;       United     States        v.    Hoyle,     33   F.3d        415,     418

(4th Cir. 1994).             However,        ineffective         assistance      claims       are

cognizable       on        direct      appeal       if     the     record      conclusively

establishes          ineffective            assistance.              United      States        v.

                                                6
Richardson, 195 F.3d 192, 198 (4th Cir. 1999); King, 119 F.3d at

295.

            We    have   reviewed      the       record,       and    we    conclude         that

ineffective      assistance     of     counsel          is   not     conclusive         on    the

record’s face.       Thus, this claim is not cognizable on direct

appeal.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                This court

requires that counsel inform Ramsey, in writing, of the right to

petition   the    Supreme      Court    of       the    United       States      for   further

review.     If    Ramsey      requests       that       a    petition      be    filed,       but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this    court       for       leave    to   withdraw          from

representation.      Counsel’s motion must state that a copy thereof

was served on Ramsey.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately             presented      in   the     materials

before    the    court   and    argument         would       not   aid     the    decisional

process.

                                                                                       AFFIRMED




                                             7